FILED
                             NOT FOR PUBLICATION                              JUL 01 2015

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


PHILIP C. BIKLE,                                  No. 14-55077

                Plaintiff - Appellant,            D.C. No. 8:13-cv-01662-DOC-JPR

 v.
                                                  MEMORANDUM*
A. SANTOS, Officer, in his individual
capacity; et al.,

                Defendants - Appellees.


                      Appeal from the United States District Court
                         for the Central District of California
                       David O. Carter, District Judge, Presiding

                               Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

          Philip C. Bikle appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action arising out of a traffic citation. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Barrett v. Belleque, 544 F.3d 1060,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1061 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Bikle’s action as frivolous because

Bikle’s claims lacked any arguable basis in law or fact. See Neitzke v. Williams,

490 U.S. 319, 325 (1989) (a “frivolous” claim lacks an arguable basis either in law

or in fact; “[the] term ‘frivolous’ . . . embraces not only the inarguable legal

conclusion, but also the fanciful factual allegation”); see also New York v. Class,

475 U.S. 106, 114, 117-18 (1986) (there is “no reasonable expectation of privacy”

in a vehicle’s VIN number under the Fourth Amendment); cf. In re Arturo D, 38
P.3d 433, 450-51 (Cal. 2002) (a police officer’s limited search of the vehicle’s

glove compartment and other areas constituted a reasonable search when the

plaintiff was unable to produce a driver’s license and registration).

      The district court did not abuse its discretion by dismissing Bikle’s action

without leave to amend because amendment would have been futile. See Lopez v.

Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc) (setting forth standard of

review).

      We do not consider issues or arguments raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Bikle’s requests for judicial notice, filed on August 28, 2014, are denied.

      AFFIRMED.


                                            2                                      14-55077